Citation Nr: 1546923	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-44 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service connected for hearing loss, assigned a 90 percent disability rating, and tinnitus, assigned a 10 percent disability rating. 

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for hearing loss, assigned a 90 percent disability rating, and tinnitus, assigned a 10 percent disability rating.  Accordingly, the Veteran meets the schedular criteria for a TDIU.

The evidence shows that the Veteran's service-connected hearing loss and tinnitus render him unable to secure or follow a substantially gainful occupation.  The Veteran has not worked since 1997, when he retired from his employment as a security guard.  He previously worked as a counselor.  The Veteran completed high school and only one year of college.

The Veteran's private physician stated in an August 2014 letter that the Veteran had chronic tinnitus and profound hearing loss with 60-70 percent loss of hearing in the right ear and complete loss of hearing in the left ear.  The physician stated that even with hearing aids, the Veteran has difficulty understanding conversation and opined that his disability prevents his ability to work and function in society.  

The Veteran was afforded an examination in October 2014 to determine whether his hearing loss prevented substantially gainful employment.  The examiner noted that the Veteran had severe to profound hearing loss and conceded that his hearing loss was significant.  The examiner opined that the Veteran's service-connected conditions of hearing loss and tinnitus should not, in and of themselves, render him unable to secure and maintain substantially gainful employment.  She explained that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities and employment would be more than feasible in a loosely supervised situation, requiring little interaction with the public.  The examiner further opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings as many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  The examiner did admit that the Veteran's hearing loss would not cause some problems depending on the vocation and he may have trouble working well in very noisy environments, and in environments which required him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings") and the Veteran would also perform better when written communication could be used versus verbal cues and communication.

Although the VA examiner stated that the Veteran was able to perform hypothetical work positions with reasonable accommodations and that many people with the Veteran's level of disability were able to work, she did not consider that the Veteran's specific case or that his last occupation was as a security guard.  The Veteran has severe to profound hearing loss with 60-70 percent loss of hearing in the right ear and complete loss of hearing in the left ear, along with chronic tinnitus.  Based on the level of his hearing loss and tinnitus, it is unlikely that he would be able to secure more than marginal employment in light of his work experience and education, which is supported by the private physician's opinion.  

In summary, when reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted. 


ORDER

A TDIU is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


